DETAILED ACTION
The RCE filed 1/10/22 has been entered. Claims 1 and 15 have been amended and no claims have been cancelled.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.
Claims 1, 3-9, 15-17 and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/10/22 has been entered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1, 3-9, 15-17 and 19-20 filed on 1/10/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ruttenbur” (US PGPUB 2018/0352395) in view of “Ehrlich” (AU 2003205033 A1) (Please refer to the Attached Foreign Document).
With respect to claim 1, Ruttenbur teaches a system (system 100/900; Figs. 1 and 9, [0020], [0075]) comprising:
at least one processor (processor 902; Fig. 9, [0076]); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (Fig. 9, [0079]), the set of operations comprising:
receiving, from a client device (client device 104; Fig. 1, [0021]), a first request to transmit a message to a recipient address (client device 104 transmits a message transmission request to the messaging platform 102. The message transmission request includes recipient telephone number, a message, a recipient email address, recipient name, etc.; Figs. 1-5, [0026], [0030], [0032]-[0033], [0038], [0042], [0046]);
validating the first request from the client device based on a customer record associated with the client device (upon receiving the messaging request, the messaging platform 102 authenticates a client associated with the client device from which the messaging request was received. The authentication of the client includes verifying a username and password combination associated with the client. The authentication may further include verifying that the Internet protocol (IP) address of the client device 104 corresponds to a record of the client’s associated IP addresses maintained on a web server; Figs. 1-5, [0033], [0039], [0042], [0047]);
based on determining the first request is valid:
generating, to a message gateway associated with the recipient address, a second request to transmit the message from the source address associated with the customer record to the recipient address (upon successful validation of the message transmission request, the messaging platform 102 causes the message to be transmitted to the recipient device 106 by transmitting a request that includes the telephone number, an identified telephone carrier, and the message to an SMS aggregator; Figs. 1-5, [0036], [0040], [0043], [0050]); and
in response to the second request, receiving, from the message gateway, a status indication for the message from the source address to the recipient address (outbound module 316 is responsible for transmitting messages to recipients. If the message is successfully transmitted, the outbound module 316 places the messaging request in the reporting queue 324 for reporting by the reporting module 318. If the message transmission is unsuccessful, the outbound module 316 adds the messaging request to an error log. The reporting module 318 communicates the stored data related to messaging requests to clients associated with such requests; Figs. 1-5, [0040]-[0041], [0043], [0051]).
Ruttenbur does not teach wherein the first request comprises a group identifier associated with a set of source addresses; identifying, in a data store, the set of source addresses associated with the group identifier; and determining a source address from the set of source addresses associated with the group identifier.
However, Ehrlich teaches wherein the first request comprises a group identifier associated with a set of source addresses; identifying, in a data store, the set of source addresses associated with the group identifier; and determining a source address from the set of source addresses associated with the group identifier (a server analyses an outgoing message to ascertain the name and/or e-mail address of a sender, accesses a database containing several surrogate e-mail addresses relating to the sender, selects a surrogate e-mail address and sends the outgoing message using the surrogate e-mail address; Figs. 1-3 and 5, page 16, line 15 – page 18, line 14).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a source address based on a group identifier to Ruttenbur because Ruttenbur discloses verifying a source address of a client device ([0033]) and Ehrlich suggests determining a source address based on a group identifier (page 16, line 15 – page 18, line 14).
One of ordinary skill in the art would be motivated to utilize the teachings of Ehrlich in the Ruttenbur system in order to provide a more effective routing of messages.

With respect to claim 3, Ruttenbur as modified teaches the system of claim 1. Ehrlich further teaches wherein the set of operations further comprises at least one operation selected from the group consisting of: generating an indication of the determined source address from the set of source addresses; and generating an association between the recipient address and the determined source address (a server analyses an outgoing message to ascertain the name and/or e-mail address of a sender, accesses a database containing several surrogate e-mail addresses relating to the sender, selects a surrogate e-mail address corresponding to a particular recipient, sends the outgoing message using the surrogate e-mail address and assigns the used surrogate e-mail address to the particular recipient; Figs. 1-3 and 5, page 16, line 15 – page 18, line 22).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a source address based on a group identifier to Ruttenbur because Ruttenbur discloses verifying a source address of a client device ([0033]) and Ehrlich suggests determining a source address based on a group identifier (page 16, line 15 – page 18, line 22).
One of ordinary skill in the art would be motivated to utilize the teachings of Ehrlich in the Ruttenbur system in order to provide a more effective routing of messages.

With respect to claim 4, Ruttenbur as modified teaches the system of claim 1. Ruttenbur further teaches wherein the set of operations further comprises: receiving a third request to transmit another message to another recipient address (client device 104 transmits a message transmission request to the messaging platform 102. The message transmission request includes recipient telephone number, a message, a recipient email address, recipient name, etc.; Figs. 1-5, [0026], [0030], [0032]-[0033], [0038], [0042], [0046]); and
based on determining that the another recipient address is not associated with the messaging gateway, transmitting the another message to the another recipient address without the messaging gateway (outbound module 316 transmits the message directly to the recipient device 106; Figs. 1-5, [0040], [0050]).

With respect to claim 5, Ruttenbur as modified teaches the system of claim 1. Ruttenbur further teaches wherein the set of operations further comprises: generating an outbound message status indication to the client device based on the received status indication for the message (outbound module 316 is responsible for transmitting messages to recipients. If the message is successfully transmitted, the outbound module 316 places the messaging request in the reporting queue 324 for reporting by the reporting module 318. If the message transmission is unsuccessful, the outbound module 316 adds the messaging request to an error log. The reporting module 318 communicates the stored data related to messaging requests to clients associated with such requests; Figs. 1-5, [0040]-[0041], [0043]-[0044], [0051]).

With respect to claim 6, Ruttenbur as modified teaches the system of claim 5. Ruttenbur further teaches wherein the outbound message status indication is one of: sent or delivered (outbound module 316 is responsible for transmitting messages to recipients. The outbound module 316 receives a response including status information specifying the status of the message (e.g., successfully delivered). If the message is successfully transmitted, the outbound module 316 places the messaging request in the reporting queue 324 for reporting by the reporting module 318. If the message transmission is unsuccessful, the outbound module 316 adds the messaging request to an error log. The reporting module 318 communicates the stored data related to messaging requests to clients associated with such requests; Figs. 1-5, [0040]-[0041], [0043]-[0044], [0051]).

With respect to claim 8, Ruttenbur as modified teaches the system of claim 1. Ruttenbur further teaches the set of operations further comprising: storing the message (outbound module 316 is responsible for transmitting messages to recipients. The outbound module 316 receives a response including status information specifying the status of the message (e.g., successfully delivered). If the message is successfully transmitted, the outbound module 316 places the messaging request in the reporting queue 324 for reporting by the reporting module 318. If the message transmission is unsuccessful, the outbound module 316 adds the messaging request to an error log. The reporting module 318 communicates the stored data related to messaging requests to clients associated with such requests; Figs. 1-5, [0040]-[0041], [0043]-[0044], [0051]).

With respect to claim 9, Ruttenbur as modified teaches the system of claim 8. Ruttenbur further teaches the set of operations further comprising: generating an outbound message status indication to the client device based on the received status indication for the message; and associating an artifact with the stored message based on the outbound message status indication (outbound module 316 is responsible for transmitting messages to recipients. The outbound module 316 receives a response including status information specifying the status of the message (e.g., successfully delivered). If the message is successfully transmitted, the outbound module 316 places the messaging request in the reporting queue 324 for reporting by the reporting module 318. If the message transmission is unsuccessful, the outbound module 316 adds the messaging request to an error log. The reporting module 318 communicates the stored data related to messaging requests to clients associated with such requests; Figs. 1-5, [0040]-[0041], [0043]-[0044], [0051]).

The limitations of claims 15, 19 and 20 are rejected in the analysis of claims 1, 3 and 5 respectively and these claims are rejected on that basis.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ruttenbur in view of Ehrlich, and further in view of “Marcovecchio et al.” (US PGPUB 2019/0057204) (Hereinafter Marcovecchio).
With respect to claim 7, Ruttenbur as modified teaches the system of claim 1. Ruttenbur does not teach wherein the customer record is associated with the client device based on an OAuth token in the first request.
However, Marcovecchio teaches wherein the customer record is associated with the client device based on an OAuth token in the first request (each request or message sent from a client device to an application server is accompanied by an OAuth bearer token, or an authentication header incorporating the OAuth bearer token, which the application server utilizes to verify authenticity of the request; [0058]-[0062]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using an OAuth token in a client request to Ruttenbur because Ruttenbur discloses authenticating a client request ([0033]) and Marcovecchio suggests using an OAuth token in a client request ([0058]).
One of ordinary skill in the art would be motivated to utilize the teachings of Marcovecchio in the Ruttenbur system in order to improve the security of message routing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruttenbur in view of Ehrlich, and further in view of “Chaddha et al.” (US PGPUB 2005/0020250) (Hereinafter Chaddha).
With respect to claim 16, Ruttenbur as modified teaches the method of claim 15. Ruttenbur does not teach the method further comprising: determining that the recipient address is in a network of the client device; based on the determination that the recipient address is in the network: evaluating a customer record of the recipient address to determine whether to generate a push notification for the message; and based on the evaluating, generating the push notification.
However, Chaddha teaches the method further comprising: determining that the recipient address is in a network of the client device; based on the determination that the recipient address is in the network: evaluating a customer record of the recipient address to determine whether to generate a push notification for the message; and based on the evaluating, generating the push notification (sender 40 transmits via communications network a message to a messaging server 60, along with the intended recipient’s notification address. A notification message is sent to the recipient 80, 82 through the same network 58 as the sender 40; Figs. 1-2, [0027]-[0028]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending notification messages among devices in the same network to Ruttenbur because Ruttenbur discloses transmitting messages between devices ([0036]) and Chaddha suggests sending notification messages among devices in the same network ([0027]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chaddha in the Ruttenbur system in order to provide a more effective routing of messages.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ruttenbur in view of Ehrlich and Chaddha, and further in view of “Ragsdale et al.” (US PGPUB 2019/0215375) (Hereinafter Ragsdale).
With respect to claim 17, Ruttenbur as modified teaches the method of claim 16. Chaddha further teaches the push notification comprising at least the source address and a message body (notification message includes message ID, name of data file, sender’s identification, content of the message, etc.; Figs. 1, [0027]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending notification messages including source address and message body to Ruttenbur because Ruttenbur discloses transmitting messages between devices ([0036]) and Chaddha suggests sending notification messages including source address and message body ([0027]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chaddha in the Ruttenbur system in order to provide a more effective routing of notification messages.
Furthermore, Ruttenbur does not teach wherein generating the push notification comprises: determining a callback uniform resource locator (URL) from the customer record of the recipient address; and providing, to the callback URL, the push notification for the message.
However, Ragsdale teaches wherein generating the push notification comprises: determining a callback uniform resource locator (URL) from the customer record of the recipient address; and providing, to the callback URL, the push notification for the message (client device interacts with a notification server to securely provide credentials for a user’s email account. The notification server uses the credentials to subscribe to the email account and request updates regarding any changes to the account, such as a newly received email, to be provided at a callback URL; [0036], [0042], [0049]-[0050]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending notification messages using a callback URL to Ruttenbur because Ruttenbur discloses transmitting messages between devices ([0036]) and Ragsdale suggests sending notification messages using a callback URL ([0042]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ragsdale in the Ruttenbur system in order to provide a more effective management of notification messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Low et al. US 2011/0047483. Discloses creating and sending messages, obtaining status data for the messages and displaying the status data for the messages.
Smith et al. US 2011/0289170. Discloses delivering messages to multiple recipients, processing responses to the messages and presenting the responses to a message originator.
Lukaszyk et al. US 2010/0211783. Discloses sending a message to a recipient if an authorization request is authorized by a sender authorization server.
Hirota et al. US 2011/0113233. Discloses relaying an electronic mail and verifying the source and destination of the electronic mail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 14, 2022